MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of an untimely motion to reopen the previous denial of an application for asylum, withholding of removal, and protection under the Convention Against Torture. We review this decision for an abuse of discretion. See Ray v. Gonzales, 439 F.3d 582 (9th Cir.2006) (citing Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004)).
We conclude that the BIA did not abuse its discretion in denying the motion to reopen because petitioner’s motion was untimely, and the petitioner has not provided sufficient evidence to support an exception to the time limits on motions to reopen. See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). Accordingly, this petition for review is summarily denied in part because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
As to petitioner’s request for sua sponte reopening, this court lacks jurisdiction to review the BIA’s discretionary decision to deny sua sponte reopening of petitioner’s case. See 8 C.F.R. § 3.2(a); Ekimian v. INS, 303 F.3d 1153 (9th Cir.2002). We therefore dismiss this petition in part.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.